DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
A number of foreign documents have been struck through as the copies submitted seem to be missing the written content (appears to be mostly Japanese language documents).  The images and abstracts have been considered.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes significant structural recitations in the preamble (lines 1-11) but it is not clear if these structures are required or merely providing a description of the environment where the system is to be utilized.  Clarification is required.

Claim limitation “drive means for servicing the rack bays” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The same is true for “load receiving means” as well.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no specific structure recited and the application seems to suggest such arrangements may be known in the art but it is not clear what is performing the function in question.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 50-147380 to Murata  (references below of figures and where necessary machine translation which has been provided).
Regarding claim 1 Murata discloses a transport and transfer system for storing and retrieving or relocating storage items in a high-bay warehouse (see figures 1 and 3), having a plurality of storage modules that are in longitudinal and transverse rows of the high-bay warehouse and in height have a plurality of rack bays disposed one above the other and that are separated from one another by lanes extending parallel to storing and retrieving sides of the rack bays or of the storage modules (see figures 1 and 3), the system comprising: a respective storage and retrieval apparatus (7) being movable back and forth for transporting as well as storing and retrieving or relocating the storage items in each lane; and, a transverse conveyor (18) that crosses at least some lanes and that conveys the supplied storage items into and/or out of the high-bay warehouse.
Regarding claim 2 Murata discloses the transverse conveyor is in a pit of the warehouse foundation (see 18 in figure 3).
Regarding claim 3 Murata discloses the transverse conveyor is on a warehouse foundation of a lowermost rack bay level of at least one row of successive storage modules (the area where 18 is located is part of the foundation, same horizontal level is not required).
Regarding claim 6 Murata discloses the transverse conveyor (18) is on a floor of the pit and extends parallel to a return path (18’) for empty pallets or conveying carriages.  It is noted that the use of the different paths is functional and the prior art need only be capable of performing the function to read on the claim.  See MPEP 2114.

Claim(s) 1, 3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,113,336 to Chang.
Regarding claim 1 Chang discloses a transport and transfer system for storing and retrieving or relocating storage items in a high-bay warehouse, having a plurality of storage modules that are in longitudinal and transverse rows of the high-bay warehouse and in height have a plurality of rack bays disposed one above the other and that are separated from one another by lanes extending parallel to storing and retrieving sides of the rack bays or of the storage modules (see e.g., figure 17), the system comprising: a respective storage and retrieval apparatus (1) being movable back and forth for transporting as well as storing and retrieving or relocating the storage items in each lane; and, a transverse conveyor (93) that crosses at least some lanes and that conveys the supplied storage items into and/or out of the high-bay warehouse.
Regarding claim 3 Chang discloses the transverse conveyor is on a warehouse foundation of a lowermost rack bay level of at least one row of successive storage modules (see figure 17).
Regarding claim 7 Chang discloses a frame (see figure 3) that consists of vertical posts (3) and head crossbars (top structure) and foot beams (bottom structure) connecting the posts together and that corresponds with at least the height of the multistory storage modules, and a hoist platform (5) that is moved along the vertical posts by drive means (compare figures 13 and 14 both platform and vertical posts are moveable vertically) for servicing the rack bays or adjacent storage modules on the left-hand side and right-hand side by load receiving means (see figure 13) insertable and 
Regarding claim 8 Chang discloses the storage and retrieval apparatus is movable on two rails (92) in the lanes at a horizontal spacing from and parallel to one another above the lowermost rack bay level
Regarding claim 9 Chang discloses the vertical posts of the frames of the storage and retrieval apparatus extend downward beyond the foot beam (see e.g., 341 in figure 1 extending below 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata.
Murata discloses two adjacent conveyors both located below floor level but does not explicitly disclose a return path below the transverse conveyor in the warehouse foundation for return transport of full or empty pallets or conveying carriages and a return path for return transport of empty pallets or conveying carriages is in the pit below the transverse conveyor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547.  The examiner can normally be reached on Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C HAGEMAN/           Primary Examiner, Art Unit 3619